Title: From Thomas Jefferson to John Jay, 17 October 1789
From: Jefferson, Thomas
To: Jay, John



Dear Sir
Cowes. Octob. 17. 1789.

By the Cato, Capt. Seton, bound from Havre to New York, I had the honor to address to you four packages referred to in the inclosed bill of lading, and more particularly explained in a letter committed to the care of Mr. Pitcairn, supercargo of the same vessel.—After being detained three weeks by contrary winds at Havre and this place, I am now on the point of sailing, our ship being just now arrived here from the Downs where she had been detained the same time by the same winds. This loss of three weeks will probably throw my arrival in the Chesapeak late into the month of December, perhaps into that of January. If the wind permits, we shall sail tomorrow.—Pressed with preparations for that, I take the liberty of inclosing a bill of lading for Mr. Madison also, which if you will be so good as to deliver him, it will save me the writing him a letter merely to cover that.—I have the honour to be with the most perfect esteem & respect Dear Sir Your most obedient & most humble servt.,

Th: Jefferson

